Name: Council Regulation (EC) NoÃ 1222/2008 of 1Ã December 2008 amending Regulation (EC) NoÃ 40/2008, as regards management measures adopted in the Indian Ocean Tuna Commission
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  economic geography;  international law
 Date Published: nan

 10.12.2008 EN Official Journal of the European Union L 331/1 COUNCIL REGULATION (EC) No 1222/2008 of 1 December 2008 amending Regulation (EC) No 40/2008, as regards management measures adopted in the Indian Ocean Tuna Commission THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 40/2008 (2) fixes for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) At its annual meetings in 2006 and 2007, the Indian Ocean Tuna Commission (IOTC) adopted a number of management and control measures, concerning the limitation of fishing capacity of vessels fishing for tropical tunas and those fishing for swordfish and albacore; these measures which have been implemented in Community law by Regulation (EC) No 40/2008. (3) To ensure a sustainable exploitation of the highly migratory species in the Indian Ocean and taking into account the historical fishing patterns and the active presence of the EC fleet fishing for highly migratory species in the IOTC area during the reference years 2006 and 2007, it is appropriate to establish the number of Community vessels of 24 m in overall length or more and those of less than 24 m operating outside the exclusive economic zone fishing for tropical tuna, and the number of Community vessels fishing for swordfish and albacore, as well as the corresponding capacity in gross tonnage and the allocation among the Member States concerned. (4) Regulation (EC) No 40/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 40/2008 Articles 72 and 73 of Regulation (EC) No 40/2008 shall be replaced by the following: Article 72 Limitation of fishing capacity of vessels fishing for tropical tunas 1. The maximum number of Community vessels fishing for tropical tunas in the IOTC area, and the corresponding capacity in gross tonnage (GT), shall be as follows: Member State Maximum number of vessels Capacity (GT) Spain 22 61 400 France 21 31 467 Italy 1 2 137 2. Notwithstanding paragraph 1, Member States may change the number of vessels, by gear type, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 3. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are entered on the IOTC record of vessels or on the record of vessels of other Tuna Regional Fisheries Management Organisations. No vessels on an IUU vessels list of any Regional Fisheries Management Organisation may be transferred. 4. The Community vessels referred to in paragraph 1 shall also be authorised to fish for swordfish and albacore in the IOTC area. 5. In order to take into account the implementation of the development plans submitted to the IOTC, the limitations of fishing capacity, as mentioned in this Article, may be increased within the limits set out in those development plans. Article 73 Limitation of fishing capacity of vessels fishing for swordfish or albacore 1. The maximum number of Community vessels fishing for swordfish and albacore in the IOTC area, and the corresponding capacity in GT, shall be as follows: Member State Maximum number of vessels Capacity (GT) Spain 27 11 600 France 25 1 940 Portugal 26 10 100 United Kingdom 4 1 400 2. Notwithstanding paragraph 1, Member States may change the number of vessels, by gear type, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 3. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC record of vessels or on the record of vessels of other Tuna Regional Fisheries Organisations. No vessels on an IUU vessels list of any Regional Fisheries Management Organisation may be transferred. 4. The Community vessels referred to in paragraph 1 shall also be authorised to fish for tropical tuna in the IOTC area. 5. In order to take into account the implementation of the development plans submitted to the IOTC, the limitations of fishing capacity, as mentioned in this Article, may be increased within the limits set out in those development plans.. Article 2 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2008. For the Council The President H. NOVELLI (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 19, 23.1.2008, p. 1.